IRA LEVINE, ESQ.

Attorney at Law

543 Broadway
Massapequa, New York 11758-5009
(516) 541-1072
ilevinelaw@optonline.net

October 30, 2019

Hon. Eric N, Vitaliano

USS. District Court

Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

Re: Government Employees Insurance Co, v. Axial Chiropractic P.C., et al
Case No.: 19 CV 05570-ENV-SMG

Dear Judge Vitaliano:

I represent the co-defendants Lefcort MUA Chiropractic, P.C. and Lawrence Lefcort, D.C.
in this action. Enclosed please find a fully signed stipulation extending the time for these
defendants to answer the complaint, or move with respect thereto, to November 22, 2019.

I would appreciate if Your Honor would “so order” the stipulation.

This is the first application made by these defendants to extend their time to answer the
complaint.

 

ce Rivkin Radler LLP
(via ECF)

 
